 242DECISIONSOF NATIONALLABOR RELATIONS BOARDWoods Schools and American Federation of Teachers,AFL-CIO,Petitioner.Case 4-RC-1 1507July 18, 1975DECISION AND DIRECTION OF ELECTIONByMEMBERSFANNING,JENKINS,AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Francis W.Hoeber. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, thiscasewas transferred to the Board for decision.Thereafter, the Petitioner and the Employer filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is a nonprofit Pennsylvania cor-poration which provides educational services andtreatment on a year-round basis to mentally retard-ed, multiply handicapped, developmentally disabled,or learning disabled children and adults. It is li-censed by the Pennsylvania Department of Educa-tion to operate a private academic school and by thePennsylvania Department of Welfare to operate a fa-cility for the mentally handicapped.The Petitioner urges the Board to assert jurisdic-tion herein, contending that the Employer falls with-in the definition of a "health care institution" underthe recent amendments to the Act,' or that alterna-tively it is a school as the Employer contends, andthat the impact of the Employer's operations oncommerce is sufficiently substantial to warrant theassertion of the Board's jurisdiction. The Employer,however, contends that its facility is not a "healthcare institution" within the meaning of the Act; thatit is a school but should not be governed by the juris-dictional standards applied to private in-residenceschools for "normal" students; and that, as a matterof policy, the Board should decline to assert jurisdic-tion under the rationale of its decision inMingQuong Children's Center.2For the reasons set forth'PublicLaw 93-360 (July 26, 1974).below, we find that the assertion of the Board's juris-diction is warranted herein.The record discloses the following financial datawith respect to the Employer's operations: For thefiscal year ending June 30, 1974, the Employer hadgross revenues of approximately $4.5 million, not in-cluding $650,000 in pledges received for donationsfor capital improvements. The tuition and board for59 percent of the students is paid by their parents orguardians, and the tuition and board for the remain-ing students is paid by the States from which theyhave been sent. The fee for each student varies ac-cording to a determination by the Employer as to thespecialized needs of the individual. In addition to in-come from tuition and board, the Employer receiveda $50,000 Federal Government grant for vocationaltraining, and it also receives a Federal milk subsidyof $1,000 per month. For the 1974 calendar year, theEmployer purchased goods and services in excess of$1,800,000, of which approximately $360,000 origi-nated outside the Commonwealth of Pennsylvania.'Additionally, 82 students are from the Common-wealth of Pennsylvania and the remainder comefrom a total of 37 other States.At the time of the hearing, the Employer had 430"students" enrolled at its facility, 400 of whom resid-ed at the premises and all of whom suffered from amental or cognitive disability in which the brain andnervous system is not able to achieve the levels ornorms which have been established by society. Fiftypercent of these individuals were over age 21, and theyoungest student was 5 years of age. The Employer'sprograms consist of regular classroom instructiondealing with early childhood education; secondaryeducation; deaf, multihandicapped, and vocationaleducation; and workshops in self-help and socializa-tion groups. Additionally, the Employer provides in-dividualized clinical treatment and various recre-ational activities. The goal of the programs is to helpthe handicapped individual to become more func-tional as a human being and to become more capableof moving into higher levels of independent living.Although many students eventually leave the schoolbased on a joint decision by the institution's staff, theparents, and the individual, some students live mostof their adult lives at the school.The Employer's facility, situated on 300 acres, in-cludes residential cottages, school buildings, serviceand maintenance buildings, administration build-ings, an infirmary, and a clinic. The Employer has astaff of approximately 500 employees, of whom ap-proximately 50 are teachers and approximately 200'210 NLRB 899 (1974).JThe Employer's only availablefigures for expenditureswere for the 1974calendar year rather than the 1974 fiscal year.219 NLRB No. 31 WOODS SCHOOLS243are "houseparents" who serve as surrogate parentsproviding the normal daily needs of children andadults in a typical home environment. There are alsoapproximately 75 service and maintenance employ-ees.The infirmaryisusedfor children or adults whoare illand unable to continue to reside in their resi-dences and need some medical attention on a short-term basis. In the event of a serious illness or injury,the student is taken to a localgeneralhospital fortreatment. There is one registered nurse (sometimestwo) on duty at all times in the infirmary, but there isno doctor present on a full-time basis. A dentistserves the infirmary on a part-time basis. Aside fromits typical functions as described above, the infir-mary is also used for students with behavioral prob-lems which cannot be handled in the classroom or inthe residence. They are placed in the infirmary forsupervision and care until they can be stabilized insuch a manner that they can adjust to their environ-ment and other people.In addition to the registered nurses who work inthe infirmary, there arenineother registered nursesassignedto the residences for the purpose of review-ing and examinating the physical condition of thechildren and adults. The Employer's clinic islocatedadjacent to the infirmary. There are approximately30 full-time and part-time employees working in theclinic; they include two psychiatrists, six psycholo-gists, four speech and hearing specialists, four psychi-atric social workers, and an art therapist, all of whomwork with individual students (as opposed to groupsin a classroomsetting) according to a regular sched-ule and program established by the Employer tomeet the special needs of each student.It is clear from the broad language of the recenthealth care amendments to the Act,4 as well as thelegislative history of the amendments,' that Congress4Under thenew Sec.2(14) of the Act,the term"health care institution"isdefined as includingany hospital, convalescent hospital,health maintenance organization,health clinic,nursing home,extendedcare facility, or otherinstitutiondevoted tothe careof sick,infirm,or aged person.Of particularsignificance in the instant case isthat portion of the legis-lative historyin which CongressmanThompson and Ashbrook,cosponsorsof the House bill, engaged in the following discussion with CongressmanDellenback:Mr. Dellenback:Mr. Chairman, for the purposeof establishing legis-lative intent, I would like toask the gentlemanfrom New Jersey [Rep.Thompson]a few questions about theprovisionsof H. R. 13678... .Ismy assumption correct that the definition of health care institutionwould not include healthspas ordiet clinics and the sort;is that thegentleman's understanding as well?Mr. Thompson of New Jersey: Yes. One mightadd certainkinds of halls.Iwould agreethat thosecommercially operated muscle-building organizations, or those thatprovide only health services forweight loss,outsideof anypatient care function,would not come with-in our definition of health care organization.Whenwe use that term we are looking to real patient care and healthspecifically intended that the coverage of the Nation-al Labor Relations Act be extended to include thevery type of operation involved herein; namely, facil-ities providing educational services and treatment ona year-round basis to mentally retarded, multiplyhandicapped, developmentally disabled, or learningdisabled children and adults. We therefore concludethat the Employer's facility falls within the definitionof a health care institution within the meaning ofSection 2(14) of the Act.As noted above, the Employer's gross annual in-come exceeds $4.5 million. Inasmuch as this amountexceeds the $250,000 discretionary jurisdictionalstandard we apply to nonprofit health care institu-tions,6 we find that the impact of the Employer's op-erations on commerce is sufficient to warrant the as-sertionof jurisdiction herein and that it willeffectuate the purposes of the Act to do so.'2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All teachers, counselors, evaluators and teacheraides employed by the Employer at its Lang-horne, Pennsylvania, facility, including teachersat the "Larchwood" unit, excluding the part-time adult education teacher, office clerical, cus-todial and confidential employees, guards andsupervisors as defined in the Act.Accordingly, we shall direct that an election beheld among the employees in the unit found appro-priate.[Direction of Election andExcelsiorfootnote omit-ted from publication.]service delivery,whether inpatient or outpatient.In addition,we do notmean it just as to the sick or aged.We mean it also toapply to specialtyhealth services,to private institutionscaring forthe mentallyretarded, andthe like[Emphasis supplied.]Mr. Dellenback:May I ask the gentleman from Ohio[Rep. Ash-brook] whether his understanding agrees with that of the gentlemanfrom New Jersey?Mr. Ashbrook:Iwould say thestatement madeby thegentlemanfrom New Jersey would be absolutely accurateCong.Rec.-House,H 4594 (daily ed., May 30,1974); "Legislative Historyof the Coverage of Nonprofit HospitalsUnder theNational Labor Rela-tionsAct, 1974,PublicLaw 93-360 (S.3203)," pp. 305-306.6East Oakland Community Health Alliance,218 NLRB No. 193 (1975).r Since we find that the Employer's facility falls within the definition of ahealth care institution under the meaning of Sec. 2(14) of the Act (see also,Lutheran Associationfor Retarded Children, d/b/a Home of Guiding Hands,218 NLRBNo 195 (1975),Beverly Farms Foundation,218 NLRB No. 194(1975) ), we find it unnecessary to consider whether the Employer is also aneducational institution.